DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 6, 2022, which requirement was made final in the Office Action mailed June 6, 2022. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
It is noted that the claims have a lot of issues with respect to clarity in meaning and scope, and with respect to the specification not clearly describing the claim limitations, as will be discussed in more detail hereinbelow in rejections of the claims with respect to 35 USC 112(a) and (b).  That being said, in many instances, it is unclear whether or not the drawings show the claimed subject matter that is intended to be encompassed by the current claim language.  Thus, these objections are being made with respect to the claims as best understood.

the limitation “said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”, as set forth in claim 20;

the limitation “wherein the change from the first relative movement to the second relative movement is at least partially realized by a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 3;

the limitation “wherein a setting of a tangential axis (Y) and/or the intersection angle Σ between the axes of rotation of the machining tool (B) and the toothing (C) is changed in the second machining process compared with the first machining process” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 4;

the limitation “wherein the flank geometry on the left or right flank is produced completely in the first machining process, and the further portion of the flank geometry belongs to the other flank”, as set forth in claim 10 (particularly given how the “first machining process” is set forth in claim 20, from which claim 10 depends);

the “further structure” and “radial extension at an axial distance from one of the axial toothing ends”, as set forth in claim 11 (noting that Figure 2 illustrates the prior art); and

the production of the further portion of the flank geometry while “maintaining the relative movement of the first machining process”, and wherein the “further portion” of the flank geometry is produced with the claimed “second machining process”, as set forth in claim 12.

No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the specification lacks antecedent basis for claim 10.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See, for example, amended claim 4, which now contains the reference character “Σ”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Claims 20, 2-6, 8-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 20, lines 5-6, the claim recites “…a flank geometry of the toothing that is predefined over a full width of the toothing”, and such full width is also referenced in lines 9-10 and 17 of claim 20. However, it is unclear as claimed which dimension is to be considered to constitute the claimed “full width”, i.e., there is no clear axis or frame of reference provided in the claim for determining what is meant by “full width”.  For example, looking at the annotated reproduction of Figure 4, and particularly Figure 4d, of the present application hereinbelow, it is unclear whether “full width” is intended to refer to a dimension like Q1, like Q2, like Q3 (which is intended to be the distance between the shown right flank and the adjacent left flank of the immediately adjacent tooth, in the circumferential direction, between the endpoints of the two flanks located at the outermost tip of the teeth in question), or some other dimension entirely.
[AltContent: textbox (Q3)][AltContent: connector][AltContent: arrow][AltContent: textbox (Q2)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Q1)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    388
    670
    media_image1.png
    Greyscale


In new independent claim 20, the claim recites “said method comprising… a second machining process wherein said predefined flank geometry is produced along a further portion of said full width, said second machining process comprising carrying out a second relative movement between the machining tool and the toothing in a second machining engagement according to the movement control of the machining tool and the toothing, the movement control defining a second movement path of the machining tool with respect to the axis of rotation of the toothing by changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement, said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”.  This limitation is unclear for a number of reasons.  It is noted that the claim recites that the second machining process carries out a “second relative movement between the machining tool and the toothing in a second machining engagement”, and further indicates that the second movement path is defined by “changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement”.  Thus, the claim indicates that the second relative movement (re the second machining process) is carried out in the claimed “second machining engagement”, and indicates that the change from the first machining engagement (of the claimed “first machining process”) to the “second machining engagement” occurs by “changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing”.  However, the claim also indicates that the change from the first machining engagement to the second machining engagement is “counteracted” by a “change from said first relative movement” (claimed as the first relative movement between the machining tool and the toothing in the first machining engagement, i.e., a movement re the “first machining engagement”) “to the second relative movement” (claimed as the second relative movement between the machining tool and the toothing in the second machining engagement, i.e., a movement re the “second machining engagement”).  Thus, it appears that the claim is indicating that a change from the first machining engagement/first relative movement to the second machining engagement/second relative movement is somehow “counteracted” by a change from the first relative movement to the second relative movement, i.e., that a change from the first relative movement to the second relative movement is “counteracted” by itself.  Such is unclear.  It is unclear how many and what movements are intended to be recited.  Additionally, in the penultimate line of claim 20, it is unclear as claimed with respect to what the change from the first relative movement to the second relative movement is to be considered to be “additionally” carried out, i.e., “additional” to what?  
Throughout the claims, it is unclear as claimed whether the limitation “movement control” is intended to refer to a control device, such as a controller, or whether such is intended to reference the action of controlling.  It is noted that sometimes it appears to be one, whereas other times, it appears to be the other.  
That being said, in claim 20, last three lines, the claim recites “the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”, and it is unclear how or in what regard the change from the first relative movement to the second relative movement is to be considered “relative to” the movement control (i.e., either an action of controlling, or a controller) “of” the first machining process.  
In claim 2, the claim recites “wherein a movement in the second machining process that is changed with respect to the movement control of the first machining process is a movement in a radial direction (X)”.  Firstly, noting that plural axes or paths have been previously recited in the claims, there is no clear axis or frame of reference provided in the claim for determining what is meant by “radial”, i.e., radial with respect to which axis, path, or frame of reference?  (It is additionally noted that reference characters in the claim are considered as having no effect on the scope of the claim).  Additionally, it is unclear whether the claim literally intends to refer to “a” movement during the second machining process that somehow differs or is somehow “changed” re some aspect of the first machining process, or whether the claim instead intends to indicate that during the change from the first machining process/first machining engagement/first relative movement/first movement path to the second machining process/second machining engagement/second relative movement/second movement path, there is movement (of some unspecified element(s)) in a “radial” direction.  It is further unclear how or in what regard a movement is to be considered to be “changed” with respect to “movement control” (regardless of whether “movement control” is intended to reference either (i) a controller, or (ii) an action of controlling).
In claim 3, re the limitation “a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining”, firstly, it is unclear as claimed whether such is intended to reference rotation of something about the axis of rotation of the toothing and/or about “the” axis of rotation of the machining, or whether such is intended to reference rotation/pivoting of the axes (B, C) themselves (such as, for example, to change the orientation of the axis/axes).  Additionally, “the axis of rotation of the machining” lacks clear antecedent basis in the claim, and it is unclear which axis such is intended to reference, e.g., the axis of rotation of the toothing; the axis of rotation of the machining tool, etc.
In claim 4, the claim recites “wherein a setting of a tangential axis (Y) and/or the intersection angle Σ between the axes of rotation of the machining tool (B) and the toothing (C) is changed in the second machining process compared with the first machining process”.  Firstly, it is unclear as set forth in the claim with respect to what the recited tangential axis is tangential, i.e., tangential with respect to what?  Additionally, noting that the tangential axis is not tied to any structure, it is unclear how or in what regard an axis, i.e., an imaginary line, is to be considered to be “set” and/or “changed”, noting that there are an infinite number of axes, including an infinite number of axes that are tangential with respect to an infinite number of, for example, imaginary circles.  
In claim 5, the limitation “the relative movement between the machining tool and the toothing” lacks sufficient antecedent basis in the claim, noting that in claim 20, plural relative movement(s) between the machining tool and the toothing are recited, e.g., in lines 4-6 in the limitation “while performing relative movement between the machining tool and the toothing in order to produce a flank geometry of the toothing that is predefined over a full width of the toothing”; in lines 7-8 re “a first relative movement between the machining tool and the toothing in a first machining engagement for producing said predefined flank geometry along a portion (5) of said full width of said toothing”; and in lines 18-20 re “a second relative movement between the machining tool and the toothing in a second machining engagement…”.
In claim 9, line 3, the limitation “said axial feeding” lacks sufficient antecedent basis in the claim, noting that there are plural different “axial feeding” recitations previously set forth (i.e., “said movement path having a defined axial feeding in the direction of the toothing rotation axis” in claim 20, and in the limitation “the second machining process further includes axial feeding in the direction of the toothing axis of rotation” in claim 9).  It is additionally unclear as claimed what is being “axially” fed.  Furthermore, regarding the limitation “wherein said axial feeding is reduced to less than 70% compared to the axial feeding of the first machining process”, it is unclear as claimed whether “axial feeding” is intended to reference an axial feeding amount, as in how far or by what distance some unspecified element(s) is/are fed, or whether such is instead intended to reference an axial feeding speed of some sort, as in how fast some unspecified element(s) is/are fed.
	In claim 11, “the toothing part” lacks sufficient clear antecedent basis in the claim, and it is unclear which part of the previously-recited “toothing” constitutes the now-recited “toothing part”.  
Additionally, in claim 11, the limitation “the axial toothing ends” lacks sufficient antecedent basis in the claim.
	In claim 12, the claim recites “wherein the machining tool and/or the axis intersection angle is designed and/or set such that producing the further portion of the flank geometry while maintaining the relative movement of the first machining process will result in the machining tool colliding with the further structure”.  However, it is noted that claim 20, from which claim 12 (ultimately, via intervening claim 11) depends, already previously recited “a second machining process wherein said predefined flank geometry is produced along a further portion of said full width”, and also recites “changing the first machining engagement” (of the first machining process) “to the second machining engagement” (of the second machining process).  That being said, it is unclear as set forth in claim 12 how the “further portion of the flank geometry” is to be produced “while maintaining the relative movement of the first machining process”, as recited in claim 12, given that the “further portion” was already claimed as being produced by a different (second) machining process in claim 20.  It is unclear as claimed in claim 12 whether claim 12 intends to actually recite a step of producing the further portion of the flank geometry or not.
In claim 18, “the axial feeding in the second machining process” lacks sufficient clear antecedent basis in the claim, noting that no explicit recitation of any axial feeding that is “in the second machining process” was previously recited, nor is such inherent.  Additionally, particularly given that the claims previously recite plural axes and paths, it is unclear what frame of reference is intended to be used to determine what is meant by “axial feeding” in claim 18, i.e., feeding in the direction of which axis/path/frame of reference?  Additionally, it is unclear as set forth in claim 18 what element or elements is/are being fed re the limitation “the axial feeding in the second machining process”.  
Claims 20, 2-6, 8-13, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New independent claim 20 recites “said method comprising:  a first machining process, said first machining process comprising carrying out a first relative movement between the machining tool and the toothing in a first machining engagement for producing said predefined flank geometry along a portion (5) of said full width of said toothing according to a movement control of the machining tool and the toothing, said movement control defining a first movement path of the tool center with respect to the axis of rotation of the toothing, said first movement path having a defined axial feeding in the direction of the toothing axis of rotation and a defined axial advancement between the machining tool and the toothing in the direction of the toothing axis of rotation”.  However, it does not appear that the specification as originally filed provides support for the first movement path having “a defined axial feeding in the direction of the toothing axis of rotation and a defined axial advancement between the machining tool and the toothing in the direction of the toothing axis of rotation”, as now set forth in independent claim 20.  While the specification as originally filed does provide support for some sort of “axial” feeding, the specification is not clear as to which axis or direction of feeding constitutes such “axial” feeding, and thus, does not provide support for such being an axial feeding that is “in the direction of the toothing axis of rotation”, as now claimed.  Note that there are plural axes referenced and described throughout the specification, e.g., X (Fig. 6), Y (Fig. 6), Z (Fig. 6), C (Fig. 6), C2 (Fig. 6), A  (Fig. 6), and B (Fig. 2), for example.  The specification never clarifies which such direction constitutes an “axial” direction of feed re the claimed “first machining process” for producing the portion 5 (Fig. 4) of the tooth flank geometry, and it is not inherent that such is “in the direction of the toothing axis” C “of rotation” as now claimed, as opposed to being one of the many other disclosed axes, such as, for example, the axis (B re the prior art Figure 2, or C2 re Figure 6) of rotation of the machining tool.  
In new independent claim 20, lines 16-29, the claim indicates that the method comprises “a second machining process wherein said predefined flank geometry is produced along a further portion of said full width, said second machining process comprising carrying out a second relative movement between the machining tool and the toothing in a second machining engagement according to the movement control of the machining tool and the toothing, the movement control defining a second movement path of the machining tool with respect to the axis of rotation of the toothing by changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement, said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”.  This limitation is unclear for a number of reasons, as noted in the above rejections under 35 USC 112b.  It is noted that the claim recites that the second machining process carries out a “second relative movement between the machining tool and the toothing in a second machining engagement”, and further indicates that the second movement path is defined by “changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement”.  Thus, the claim indicates that the second relative movement (re the second machining process) is carried out in the claimed “second machining engagement”, and indicates that the change from the first machining engagement (of the claimed “first machining process”) to the “second machining engagement” occurs by “changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing”.  However, the claim also indicates that the change from the first machining engagement to the second machining engagement is “counteracted” by a “change from said first relative movement” (claimed as the first relative movement between the machining tool and the toothing in the first machining engagement, i.e., a movement re the “first machining engagement”) “to the second relative movement” (claimed as the second relative movement between the machining tool and the toothing in the second machining engagement, i.e., a movement re the “second machining engagement”).  Thus, it appears that the claim is indicating that a change from the first machining engagement/first relative movement to the second machining engagement/second relative movement is somehow “counteracted” by a change from the first relative movement to the second relative movement, i.e., that a change from the first relative movement to the second relative movement is “counteracted” by itself.  Such is unclear.  It is unclear how many and what movements are intended to be recited.  Additionally, in the penultimate line of claim 20, it is unclear as claimed with respect to what the change from the first relative movement to the second relative movement is to be considered to be “additionally” carried out, i.e., “additional” to what?  
All that being said, it is noted that the specification does not appear to clearly teach or describe what is being moved and how or in what manner or in what direction(s) re the limitations found in the lines 16-29 of claim 20.  For example, it is unclear what is being moved (and how or in what direction(s)) re the “change from said first relative movement to said second relative movement” that is intended to somehow “counteract” the “change from the machining engagement to the second machining engagement” (which first machining engagement being previously claimed re the first relative movement, and which second machining engagement being claimed re the second relative movement, as noted above) that is carried out re the second machining process, re lines 16-29 of claim 20.  
Additionally, as noted in a separate rejection under 35 USC 112(b) above, throughout the claims, it is unclear as claimed whether the limitation “movement control” is intended to refer to a control device, such as a controller, or whether such is intended to reference the action of controlling.  It is noted that sometimes it appears to be one, whereas other times, it appears to be the other.  That being said, in claim 20, last three lines, the claim recites “the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”, and as noted above, it is unclear how or in what regard the change from the first relative movement to the second relative movement is to be considered “relative to” the movement control (either an action of controlling, or a controller) “of” the first machining process.  That being said, to the extent that the term “movement control” in claim 20 is intended to refer to a controller, the specification as originally filed does not appear to teach that “the change from said first relative movement to said second relative movement” is carried out “relative to the movement control” of the first machining process “by the movement control of the second machining process”, i.e., does not appear to teach separate motion controls/controllers such that one motion control/controller carries out the control of the first machining process and a further motion control/controller carries out both the control of the second machining process as well as the “change” from the first relative movement to the second relative movement.  In contrast, it appears that the specification as originally filed only teaches a single motion control/controller 99 (shown in Figure 6, and described on page 12 of the specification as originally filed, penultimate paragraph).   
In claim 20, lines 5-6, the claim recites “…a flank geometry of the toothing that is predefined over a full width of the toothing”, and such full width is also referenced in lines 9-10 and 17 of claim 20.  However, it is unclear as claimed which dimension is to be considered to constitute the claimed “full width”, i.e., there is no clear axis or frame of reference provided in the claim for determining what is meant by “full width”.  For example, looking at the annotated reproduction of Figure 4, and particularly Figure 4d, of the present application hereinbelow, it is unclear whether “full width” is intended to refer to a dimension like Q1, like (or in the direction of) Q2, like Q3 (which is intended to be the distance between the shown right flank and the adjacent left flank of the immediately adjacent tooth, in the circumferential direction, between the endpoints of the two flanks located at the outermost tip of the teeth in question), or some other dimension entirely.  The specification as filed does not clarify this issue, further rendering it unclear which dimension is intended to be the “full width” dimension set forth in claim 20.  

[AltContent: textbox (Q3)][AltContent: connector][AltContent: arrow][AltContent: textbox (Q2)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Q1)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    388
    670
    media_image1.png
    Greyscale





Regarding claim 2, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 2, the claim recites “wherein a movement in the second machining process that is changed with respect to the movement control of the first machining process is a movement in a radial direction (X)”.  Firstly, noting that plural axes or paths have been previously recited in the claims, there is no clear axis or frame of reference provided in the claim for determining what is meant by “radial”, i.e., radial with respect to which axis, path, or frame of reference?  Additionally, it is unclear whether the claim literally intends to refer to “a” movement during the second machining process that somehow differs or is somehow “changed” re some aspect of the first machining process, or whether the claim instead intends to indicate that during the change from the first machining process/first machining engagement/first relative movement/first movement path to the second machining process/second machining engagement/second relative movement/second movement path, there is movement (of some unspecified element(s)) in a “radial” direction.  It is further unclear how or in what regard a movement is to be considered to be “changed” with respect to “movement control” (regardless of whether “movement control” is intended to reference either (i) a controller, or (ii) an action of controlling).  That being said, it is noted that the specification does not appear to describe the limitations of claim 2 in a manner so as to demonstrate possession thereof.
Regarding claim 3, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 3, re the limitation “a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining”, firstly, it is unclear as claimed whether such is intended to reference rotation of something about the axis of rotation of the toothing and/or about “the” axis of rotation of the machining, or whether such is intended to reference rotation/pivoting of the axes (B, C) themselves (such as, for example, to change the orientation of the axis/axes).  Additionally, “the axis of rotation of the machining” lacks clear antecedent basis in the claim, and it is unclear which axis such is intended to reference.  That being said, it is noted that the specification does not appear to describe the limitations of claim 3 in a manner so as to demonstrate possession thereof.  It is noted that the last paragraph on page 10 of the specification as filed references some sort of movement of something involving an “additional” rotation “of” (though it is not clear whether such is literally intended to mean that the axis C rotates/swivels, as opposed to merely something being rotated about axis C) the axis of rotation C of the toothing 2, and also mentions an “additional” rotation of something about the axis of rotation B of the tool, i.e., page 10 references rotation of something about axis B, and references rotation “of” the toothing rotation axis C (itself), but does not appear to teach rotation of the axis B, itself, and further does not clarify what exactly is being rotated or when (i.e., during what portion of the process) or relative to what, etc.  
Regarding claim 4, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 4, the claim recites “wherein a setting of a tangential axis (Y) and/or the intersection angle Σ between the axes of rotation of the machining tool (B) and the toothing (C) is changed in the second machining process compared with the first machining process”.  Firstly, it is unclear as set forth in the claim with respect to what the recited tangential axis is tangential, i.e., tangential with respect to what?  Additionally, noting that the tangential axis is not tied to any structure, it is unclear how or in what regard an axis, i.e., an imaginary line, is to be considered to be “set” and/or “changed”, noting that there are an infinite number of axes, including an infinite number of axes that are tangential with respect to an infinite number of, for example, imaginary circles.    That being said, it is noted that the specification does not clearly describe or explain such in a manner so as to demonstrate possession thereof.  While page 5 (in the paragraph beginning “[O]ptionally…”) teaches that “other movement axis settings may also be changed from the first to the second machining process, such as a tangential axis (orthogonal to the axial distance axis (i.e., radial advancement axis) and with an orthogonal component, or perpendicular to the axis of rotation of the toothing)”, and page 10 (last paragraph) teaches that “[H]owever, a tangential machine axis Y could also be changed compared with the first machining process” and “[O]ptionally, this may also involve a change in the axis intersection angle Σ”, such does not clarify all of the details regarding how or in what regard the “tangential axis” Y (shown in Figure 6, for example), i.e., an imaginary line, is “changed” in the second machining process as compared to the first machining process.
Regarding claim 9, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 9, line 3, the limitation “said axial feeding” lacks sufficient antecedent basis in the claim, noting that there are plural different “axial feeding” recitations previously set forth (i.e., “said movement path having a defined axial feeding in the direction of the toothing rotation axis” in claim 20, and in the limitation “the second machining process further includes axial feeding in the direction of the toothing axis of rotation” in claim 9).  It is additionally unclear as claimed what is being “axially” fed.  Furthermore, regarding the limitation “wherein said axial feeding is reduced to less than 70% compared to the axial feeding of the first machining process”, it is unclear as claimed whether “axial feeding” is intended to reference an axial feeding amount, as in how far or by what distance some unspecified element(s) is/are fed, or whether such is instead intended to reference an axial feeding speed of some sort, as in how fast some unspecified element(s) is/are fed.  That being said, while it is noted that the specification as filed teaches (on page 6, last paragraph) that “the continuation of the feeding is conceivable, on the one hand to a lesser extent (approximately less than 70%, preferably less than 40%, in particular less than 20% compared to the first machining process), which ultimately results in a corresponding reduction of the overtravel”, such does not clarify what axes or directions are intended re the axial feeding of claim 9, such that to now recite that the second machining process “further includes axial feeding in the direction of the toothing axis of rotation” constitutes new matter, not supported by the specification as originally filed.  Additionally, such teachings (on page 6) does not provide clarification as to what is meant by “said axial feeding is reduced to less than 70% compared to the axial feeding of the first machining process”, as set forth in claim 9.  
Regarding claim 10, it is noted that the specification as filed does not describe in any manner so as to demonstrate possession thereof a method in which the flank geometry on the left or right flank is produced completely in the first machining process, and the further portion of the flank geometry (i.e., that produced in the claimed second machining process) belongs to the “other flank”.  In particular, note that claim 10 depends from claim 20, and that claim 20 recites “a first machining process, said first machining process comprising carrying out a first relative movement between the machining tool and the toothing in a first machining engagement for producing said predefined flank geometry along a portion (5) of said full width of said toothing according to a movement control of the machining tool and the toothing, said movement control defining a first movement path of the tool center with respect to the axis of rotation of the toothing, said first movement path having a defined axial feeding in the direction of the toothing axis of rotation and a defined axial advancement between the machining tool and the toothing in the direction of the toothing axis of rotation”.  Note that to produce the (entire) flank geometry on one of the flanks (prior to carrying out the recited first relative movement, first machining engagement, etc., to produce the flank geometry on a portion of a different flank) would appear to be required to be a different machining “process”, a different “machining engagement” of the tool with the toothing/workpiece, a different “relative movement” etc., than that of the first machining process, first machining engagement, first relative movement, etc. recited in claim 20.  
Claims 10 and 12, as best understood in view of the above rejections under 35 USC 112(a) and (b), is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Regarding claim 10, it is noted that claim 10 depends from claim 20, and recites “wherein the toothing comprises a left flank and a right flank and wherein the flank geometry on the left or right flank is produced completely in the first machining process, and the further portion of the flank geometry belongs to the other flank”.  That said, noting that claim 20 recites “a first machining process, said first machining process comprising carrying out a first relative movement between the machining tool and the toothing in a first machining engagement for producing said predefined flank geometry along a portion (5) of said full width of said toothing according to a movement control of the machining tool and the toothing, said movement control defining a first movement path of the tool center with respect to the axis of rotation of the toothing, said first movement path having a defined axial feeding in the direction of the toothing axis of rotation and a defined axial advancement between the machining tool and the toothing in the direction of the toothing axis of rotation”, it would appear that that to produce the (entire) flank geometry on one of the flanks (prior to carrying out the recited first relative movement of claim 20, first machining engagement, etc., to produce the flank geometry on a portion of a different flank) would appear to be required to be a different machining “process”, a different “machining engagement” of the tool with the toothing/workpiece, a different “relative movement” etc., than that of the first machining process, first machining engagement, first relative movement, etc. recited in claim 20.  That said, it appears that as presently claimed, claim 10 is attempting to redefine limitations of claim 20, rather than to require all of the limitations of claim 20.
In claim 12, the claim recites “wherein the machining tool and/or the axis intersection angle is designed and/or set such that producing the further portion of the flank geometry while maintaining the relative movement of the first machining process will result in the machining tool colliding with the further structure”.  However, it is noted that claim 20, from which claim 12 (ultimately, via intervening claim 11) depends, already previously recited “a second machining process wherein said predefined flank geometry is produced along a further portion of said full width”, and also recites “changing the first machining engagement” (of the first machining process) “to the second machining engagement” (of the second machining process).  That being said, it is unclear as set forth in claim 12 how the “further portion of the flank geometry” is to be produced “while maintaining the relative movement of the first machining process”, as recited in claim 12, given that the “further portion” was already claimed as being produced by a different (second) machining process in claim 20.  It is unclear as claimed in claim 12 whether claim 12 intends to actually recite a step of producing the further portion of the flank geometry or not.  That said, it appears that claim 12 does not require all of the limitations of claim 20, given that it would appear that to produce the further portion of the flank geometry “while maintaining the relative movement of the first machining process” as set forth in claim 12 would necessarily redefine part of claim 20, which already recited “a second machining process wherein said predefined flank geometry is produced along a further portion of said full width”, and also recited “changing the first machining engagement” (of the first machining process) “to the second machining engagement” (of the second machining process).  
Claim Rejections - 35 USC § 102
Claims 20, 2-6, 8, 10-12, and 16-17, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-171020 A (hereinafter, JP ‘020).
A machine translation of JP ‘020 was made of record on the Notice of References Cited (PTO-892) accompanying the Office Action mailed June 6, 2022.  Attention is directed to that machine translation regarding any references herein to paragraph numbers or the like re JP ‘020. 
	JP ‘020 teaches a method for machining a toothing 11/12 having an axis Aw of rotation , in which a machining tool 1 having a tool center is driven in rotation about “its” axis of rotation Ac to remove material from the toothing 11/12, in a machining engagement.  See Figures 1a-b and 4c, as well as paragraphs 0001-0003, 0010-0012, 0020, 0022-0023, and 0032-0033, for example.  
	This rejection will focus primarily on the third embodiment of Figure 4 described by JP ‘020, though attention is directed to the reference as a whole.
	Figure 4a depicts a graph showing the feed position of cutter 1 in chronological order, and Figure 4b depicts a graph showing the cutting amount by the cutter 1 in chronological order, and Figure 4c shows a sectional drawing of the workpiece 10 being machined by the cutter 1.  Particularly note feed positions z1, z2, z3, which are identified in each of Figures 4a and 4c, and times t1-t4, which are depicted in Figures 4a and 4b.  Additionally note that the upper left figure of Figure 4c is shown as corresponding to time t=t1, the upper right figure of Figure 4c is shown as corresponding to time t = t2, the lower right figure of Figure 4c is shown as corresponding to time t = t3, and the lower left figure of Figure 4c is shown as corresponding to time t = t4.
	All that being said, it is noted that as shown in Figure 4c in the upper left figure, the cutter 1 is fed vertically downwards, and thus in the axial direction of the axis Aw of rotation of the workpiece 10 and toothing thereof, from feed position z1 to feed position z3, and at cutting amount r1.  From there, the cutter is fed from position z3 to position z2 in a movement that has both an “axial” component in the vertical direction of axis Aw, for example, and that also has a radial component in the direction of a radius with respect to axis Aw, for example, noting the movement of the cutter 1 (as the cutter moves from position z3 as shown in the upper left figure of Figure 4c to position z2 as shown in the upper right figure of Figure 4c) from cutting amount r1 to cutting amount r2.  See also paragraphs 0032-0033, for example.  See also Figures 4a and b.  
That being said, the machining occurs while performing a relative movement between the machining tool 1 and the toothing 11/12 in order to produce a flank geometry (i.e., the flanks of the teeth 11; see Figure 1b, for example) of the toothing that is “predefined” (see paragraph 0011, at least the discussion of program control, for example) over a full “width” of the toothing, such as, for example, the “width” in the vertical direction re Figures 1a-b and 4c.  A “movement control” (see discussion of program control in at least paragraph 0011; see also movements shown in Figures 4a-c) defines a movement path of the “tool center” with respect to the axis Aw of rotation of the toothing.  
In a first machining process, the cutter 1 is moved (in a “first relative movement between the machining tool and the toothing in a first machining engagement”) from position z1 to position z3, as shown in Figure 4c in the upper left figure and in Figure 4a (see also paragraphs 0032-0033), for producing the predefined flank geometry (of the flanks of a tooth or teeth 11/12) along a portion of the previously-described “full width” (i.e., the dimension in the vertical direction re Figures 1a-b and 4c), i.e., the portion of the flank that extends between points z1 and z3.  See the upper left figure of Figure 4c.  Note that the first movement path (along which the cutter 1 moves during the vertical (re Figures 4c and 1) has a “defined” axial feeding/axial advancement (of, for example, the cutter 1) in the direction of the axis of rotation Aw of the toothing.  See Figures 4c and 1, 4a, and paragraphs 0001-0002, 0022, as well as paragraphs 0032-0033, for example.  
Additionally, in a second machining process, the flank geometry is produced along a further portion of the full width, i.e., the “further portion” from point z3 to point z2 as the cutter 1 is moved from the position shown in the upper left figure of Figure 4c to the position shown in the upper right figure of Figure 4c.  Note that in such second machining process, the distance of the center of the tool 1 from the axis of rotation Aw of the toothing (which axis would be “offscreen”, so to speak, to the left of the figures of Figure 4c, noting that the toothing is an interior toothing of workpiece 10; see Figures 1a-b and 4c) is changed relative to the movement path of the cutter for the first machining process, for example.  See the upper two figures of Figures 4c, for example, and also see Figures 4a-b and paragraphs 0032-0033.  In particular, note that as the cutter 1 moves from point z3 to z2, the center of tool 1 is moved in a direction that is “away from” the toothing 11/12, noting the change from r1 to r2.  See the upper two figures of Figure 4c, see Figures 4a-b, and see paragraphs 0032-0033, for example.  Note that as broadly claimed and as best understood, such change from r1 to r2 constitutes a “change of the machining engagement” from the “first machining engagement” of the aforedescribed “first machining process” to the “second machining engagement” (of the “second machining process”).  (As a side note, regarding dependent claim 16, it is noted that the “further portion” that is machined during the aforedescribed second machining process is a “remaining portion” of the flank geometry.  See Figure 4c, and particularly the upper two figures thereof.)
It is noted that the limitation “said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to said second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process” is unclear, as discussed in separate rejections of claim 20 under 35 USC 112 (a) and (b).  That being said, as such is best understood, it appears that JP ‘020 teaches such, noting that the change in machining engagement re the aforedescribed second machining process is a change in the relative movement relative to that of the aforedescribed first machining process, noting that the aforedescribed first machining process is carried out entirely at machining amount r1, whereas the aforedescribed second machining process is carried out by executing a gradual change from r1 to r2 as the cutter 1 moves “axially” from z3 to z2.  See Figure 4c, the upper two figures thereof, as well as Figures 4a and b, Figures 1a-b, and paragraphs 0032-0033, for example.
Regarding claim 2, note that the movement of the cutter 1 from r1 to r2 (in the second machining process) involves a movement in a radial direction, such as a radial direction of the workpiece 10 with respect to axis Aw.  See Figures 1a-b and Figure 4c, particularly the upper two figures of Figure 4c, as well as paragraphs 0032-0033.  
Regarding claim 3 as best understood in view of the above issues with respect to 35 USC 112, the “additional” change in movement is at least partially realized by a relative additional rotation of the machining tool 1 about the axis Ac of rotation, for example.  See Figures 1a-b, 4c, paragraphs 0032-0033, as well as paragraphs 0001-0003 and 0010-0011 and 0022, for example, which describe the rotation of the cutter during the skiving operation.
Regarding claim 4, as such is best understood in view of the above rejections based on 35 USC 112, an imaginary axis that is tangential with respect to the cutter 1, for example, and that is located at the upper right point/tip of the cutter re Figure 4c, is “changed” in the second machining process as compared to the first machining process, noting that the movement of the cutter 1 from position z3 to z2 and from machining amount r1 to machining amount r2 in the second machining process means that such upper right point/tip of the cutter 1, as well as an imaginary tangential axis located thereat, is moved or “changed” as compared to the first machining process.  See Figure 4c.
Regarding claim 5, the toothing 11/12 (of workpiece 10) and the machining tool 1 are in “rolling” engagement with one another during the aforedescribed relative movement (of the tool 1 as the tool moves from point z3 to z2 and from cutting amount r1 to r2, as shown by comparing the upper left figure of Figure 4c to the upper right figure of Figure 4c).  See Figures 1a-b, 4c, which show the meshing engagement of the cutter 1 with the workpiece teeth 11/12, and see also paragraphs 0032-0033, as well as paragraphs 0001-0003 and 0010-0011 and 0022, for example, which describe the rotation of the cutter and the workpiece during the skiving operation.  
Regarding claim 6, the axis of rotation Aw of the workpiece 10 (and thus of the toothing thereof) and the axis of rotation Ac of the cutter 1 are arranged at an axis intersection angle that is non-zero, as can be seen in Figures 1 and 4c.  See also paragraphs 0001-0002, for example.
Regarding claim 8, the machining tool 1 is a tool having a “geometrically defined” cutting edge 2.  See Figures 1a-b, 4c, and paragraph 0022, for example.
	Regarding claim 10 as best understood in view of the above rejections based on 35 USC 112(a), (b), and (d), it is noted that the overall toothing of the workpiece 10 includes, for example, two adjacent flanks that are being simultaneously machined during the machining of Figure 4c (see Figures 1a-b, noting that the machining operation of Figure 4c provides/creates the teeth at the inside surface 10a of the workpiece 10; see also paragraphs 0022-0023, for example).  That being said, it is noted that the movements shown in Figure 4c and described previously re the first and second machining processes each produce flank geometry on both a left and a right flank, such that the flank geometry produced in the first machining process is produced, for example, on a left flank (as well as a right flank), and the “further portion” of flank geometry is produced on a right (other) flank (as well as on a left flank).  
	Regarding claims 11-12, as such are best understood in view of the above rejections based on the various sections of 35 USC 112, attention is directed to the annotated reproduction of the upper left figure of Figure 4c below, noting the “radial extension” labeled below as “RE”, which is at an “axial” distance (in the vertical direction re Figure 4c) from one of the axial toothing ends 10b.  Re claim 12, note that if the aforedescribed relative movement of the aforedescribed first machining process was continued/maintained (i.e., by continuing to move the tool 1 solely vertically, from point z3 to point z2, for example), the machining tool 1 would “collide” with the further structure/radial extension RE. See Figure 4c.
[AltContent: textbox (RE)][AltContent: connector]
    PNG
    media_image2.png
    184
    165
    media_image2.png
    Greyscale


	Regarding claim 17, the machining tool 1 comprises a skiving wheel (see Figures 1a-b, noting the wheel shape/configuration of the portion of tool 1 that includes the cutting edges 2; see also paragraphs 0001-0002, 0009-0010, 0020, 0022-0023, for example).  
Claim Rejections - 35 USC § 102/103
Claims 9 and 18, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-171020 A (hereinafter, JP ‘020). 
JP ‘020 teaches all aspects of the presently-claimed invention as were discussed in the above rejections (particularly of claim 20) based thereon.  
Regarding claim 9, it is clear from looking at Figure 4c that the axial (component of the) feeding in the second machining process, i.e., the amount of feed in the vertical direction re Figure 4c as the tool is moved from z3 to z3 (see the upper two figures of Figure 4c) is a much smaller feed amount than the amount of axial feeding in the vertical direction in the first machining process (i.e., as the tool is moved from z1 to z3), and paragraph 0032 indicates that the feed from z3 to z2 occurs in the vicinity of the lower end surface 10c of the workpiece 10.  As shown in Figure 4c, it is clear that the amount of feed of the tool 1 as the tool moves from z3 to z2 is less than 70% of the feed amount as the tool 1 is moved from z1 to z3.
Regarding claim 18, it is noted that the downward axial feeding of the second machining process is “stopped”, and the tool 1 is then fed upwardly (in a direction that is inclined slightly with respect to the vertical axis), as can be seen by looking at the upper right figure of Figure 4a and the lower right figure of Figure 4a, and also paragraphs 0032-0033.  
In the alternative re claim 9, in the event that it is held that Figure 4c (in combination with paragraph 0032) is not sufficient to anticipate claim 9, then it is noted that JP ‘020 does not expressly speak to the range of percentage re the distance from z3 to z2 as compared to the distance from z1 to z3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the “axial” feed (distance) from z3 to z2 be less than 70% of the “axial” feed (distance) from z1 to z3, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the method/device of JP ‘020 would not operate differently with the claimed “axial feeding” of the second machining process as compared to the “axial feeding” of the first machining process, noting that as shown in Figure 4c, the claimed axial feeding (distances) already appear to be shown to be within the claimed range, and furthermore, paragraph 0032 explicitly teaches that the travel of the cutter from z3 to z2 is to be “in the vicinity of the lower end surface 10c”, the method/device of JP ‘020 would function appropriately having the claimed axial feeding(s).  Further, applicant places no criticality on the range claimed, indicating that the range is “conceivable” as being within the claimed range (page 6 of the present specification, last paragraph).  
Claim 13, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2012-171020 A (hereinafter, JP ‘020) as applied to at least claims 20 and 6 above, or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-171020 A (hereinafter, JP ‘020) as applied to at least claims 20 and 6 above, in view of JP 01-159126 A (hereinafter, JP ‘126). 
A machine translation of JP ‘126 was being made of record on the Notice of References Cited (PTO-892) accompanying the Office Action mailed June 6, 2022.  Attention is directed to that machine translation regarding any references herein to paragraph numbers, page numbers, line numbers or the like re JP ‘126. 
JP ‘020 teaches all aspects of the presently-claimed invention as were discussed in the above rejections (particularly of claims 20 and 6) based thereon.  
Regarding claim 13, it is clear from looking at Figures 1a-b and Figure 4c that the axis intersection angle (of axes Aw and Ac) is “at least 8o”, as set forth in claim 13.  See also paragraphs 0001-0002, for example, which teach the inclination of the axes Ac and Aw.
In the alternative re claim 13, in the event that it is held that Figures 1a-b and 4a (as well as the teachings in paragraphs 0001-0002 re the inclination of axes Aw and Ac) is not sufficient to anticipate claim 13, then it is noted that JP ‘020 does not expressly speak to the specific value of the angle (i.e., beyond what is shown in the figures).
That being said, the use of an axis intersection angle between the skiving cutter rotation axis and the workpiece rotation axis that is “at least 8o” is well-known.  For example, attention is directed to JP ‘126, which teaches a skiving machine and method (see page 1 of the machine translation, as well as at least Figures 1-6) in which a skiving cutter rotation axis B is inclined by “about 25 degrees” with respect to a vertical axis of rotation of the workpiece 11.  See particularly Figure 5, as well as page 3, the 7th through 10th lines on the page, as well as page 1, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the axis intersection angle (between the skiving cutter rotation axis Ac and the vertical workpiece rotation axis Aw) taught by JP ‘020 be about 25 degrees, as taught by JP ‘126, noting that such constitutes the simple substitution of one known element (the “about 25 degree” angle taught by JP ‘126) for another (the generic inclination angle taught by JP ‘020) to obtain the predictable result of the cutter performing a skiving operation on the workpiece.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
In the previous (and present) Office Action (i.e., the Office Action mailed 6/6/2022), there were a number of rejections of the claims based on 35 USC 112(a) and 35 USC 112(b), as well as a number of objections to the drawings under 37 CFR 1.83(a) for failing to show the claimed subject matter.  In particular, it is noted that there were such rejections and objections made regarding the “counteracting” movement mentioned in previous independent claim 1 (now canceled).  It is noted that new independent claim 20 likewise contains a limitation regarding a “counteracting” (“said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement…”).  It is noted that on page 10 of the reply filed 9/6/2022, with respect to the objection to the drawings under 37 CFR 1.83(a) for failing to show the claimed “counteracting”, Applicant has indicated that “[T]he counteracting movement is shown by the Y direction in the X-Y coordinate in Figure 3”.  However, it is noted that Applicant’s statement about the Y direction in Figure 3 constituting the claimed “counteracting movement” does not appear to have clear support in the specification as filed.  Attention is additionally directed to the present rejections and/or objections with respect to the existing claim language re the “counteracting”.  
On page 10 of the 9/6/2022 reply, regarding the objection to the drawings under 37 CFR 1.83(a) for failing to show the limitation “wherein the change from the first relative movement to the second relative movement is at least partially realized by a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 3, Applicant has asserted that “[A]xis B and C are shown in Figure 2 and any rotations of these axes, or about these axes, would be easily understood by the skilled artisan.  However,  such is not persuasive as to the drawings showing the claim limitations of claim 3.  It is noted that the objection was not for failing to show axes B and C, per se, but rather, was for failing to show “wherein the change from the first relative movement to the second relative movement is at least partially realized by a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining”.  Furthermore, the issue of what would or would not be “easily understood by the skilled artisan” is not pertinent to whether or not something is or is not shown as required by 37 CFR 1.83(a).
On page 10 of the 9/6/2022 reply, regarding the objection to the drawings under 37 CFR 1.83(a) for failing to show the limitation “wherein a setting of a tangential axis (Y) and/or the intersection angle Σ between the axes of rotation of the machining tool (B) and the toothing (C) is changed in the second machining process compared with the first machining process” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 4, Applicant has asserted the following:
Machine tangential axis (Y) is shown in Figure 6 and the direction "Y" is shown in Figure 3.  A "rotation about the axial distance axis" is the "X" direction (Figure 3) and this is equivalent (sic) a change in the axis intersection angle Σ. The angle Σ, per se, is shown in Figure 2. 

	However, such is not persuasive, noting that the objection to the drawings was not made for failing to show a Y axis or an intersection angle Σ, per se, but rather, was made for failing to show the claimed subject matter “wherein a setting of a tangential axis (Y) and/or the intersection angle Σ between the axes of rotation of the machining tool (B) and the toothing (C) is changed in the second machining process compared with the first machining process” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 4.  
On page 10 of the 9/6/2022 reply, regarding the objection to the drawings under 37 CFR 1.83(a) for failing to show the limitation “wherein the flank geometry on the left or right flank is produced completely in the first machining process, and the further portion of the flank geometry belongs to the other flank”, as set forth in claim 10 (particularly given how the “first machining process” is set forth in claim 20, from which claim 10 depends), Applicant has asserted the following:
Figure 1 clearly shows the left flank "LF" has been completely formed by the first machining process. See the last line of page 8.

	However, firstly, it is noted that the last line of page 8 describes a left flank that would “already be finished”, but does not specify that such occurs via the claimed “first machining process” that finishes flank portion 5.  Additionally, the depiction of a finished left flank, per se, would not be sufficient to show the claimed process in which a process that finishes flank portion 5 somehow also finishes an entire different flank.
On page 10 of the 9/6/2022 reply, regarding the objection to the drawings under 37 CFR 1.83(a) for failing to show the limitation re the “further structure” and “radial extension at an axial distance from one of the axial toothing ends”, as set forth in claim 11 and the production of the further portion of the flank geometry while “maintaining the relative movement of the first machining process”, and wherein the “further portion” of the flank geometry is produced with the claimed “second machining process”, as set forth in claim 12, Applicant has asserted the following:
An example of a "further structure" is shown in Figure 2. "Further structures," per se, are not inventive. A method to avoid collisions with such further structures during machining is the focus of the claimed invention. 

With the amendment to claim 12 and the deletion of claim 19, the matter of a "safety distance" is now believed to be moot. 

	However, firstly, it is noted that Applicant does not point to any particular “further structure” in Figure 2, and it is additionally noted that the response filed 9/6/2022 clarifies that Figure 2 is “Prior Art”, rather than depicting the method of the present claims re the present first and second machining processes on a workpiece having the configuration set forth in claims 20, 11 and 12.  
On pages 10-14 of the reply filed 9/6/2022, regarding the previous (and present) rejections of various ones of the claims regarding a lack of clarity as to the intended meaning of the term “full width of the toothing”, Applicant indicates that the term “full width” is intended to be a dimension like that of Q1 in the annotated reproduction of present Figure 4 that was found on pages 7 and 17 of the Office Action mailed 6/6/2022, and provides a drawing from a Non-Patent Literature (NPL) article that is not of record, in support of their assertion.  Even assuming arguendo that the NPL article were to be made of record in a future Information Disclosure Statement (IDS), it is noted that the interpretation of the term “full width” asserted by Applicant to be provided by such an NPL article is not the only possible interpretation of the term, nor is such the only way that the term is used with respect to gearing or gear machining, in general, such that it is not inherent that the term “full width of the toothing” 2 in Applicant’s specification was intended to be so interpreted.  Attention is directed to, for example, each of U.S. Patent Application Publication No.’s 2021/0053130 to Zhang et al. (see particularly Figures 4A, 4B, 8A, 8B, 10A, and paragraph 0079, for example, re tooth width Gt), 2016/0175955 to Ferry et al. (see particularly Figures 6b, 6c, and paragraph 0055, for example, re tooth width 514), and 2011/0268524 to Prock et al. (see particularly Figure 1 and paragraphs 0026 and 0032, for example, re tooth width B’), which each refer to a toothing dimension more akin to the dimension labeled on pages 7 and 17 of the Office Action mailed 6/6/2022 as “Q2” as being the tooth width.
On page 12 of the reply filed 9/6/2022, Applicant makes a number of assertions regarding the previously and presently applied JP 2012-171020 A (hereinafter, “JP ‘020”) reference.
Firstly, it is noted that Applicant has asserted that “[T]here is no counteracting movement in JP ‘020”.  However, as discussed in detail above in rejections of independent claim 20 under 35 USC 112(b) and 35 USC 112(a), the limitation that utilizes the term “counteracted” lacks clarity, and does not appear to be disclosed in a manner so as to demonstrate possession thereof.  In particular, in new independent claim 20, the claim recites “said method comprising… a second machining process wherein said predefined flank geometry is produced along a further portion of said full width, said second machining process comprising carrying out a second relative movement between the machining tool and the toothing in a second machining engagement according to the movement control of the machining tool and the toothing, the movement control defining a second movement path of the machining tool with respect to the axis of rotation of the toothing by changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement, said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”.  This limitation is unclear for a number of reasons.  It is noted that the claim recites that the second machining process carries out a “second relative movement between the machining tool and the toothing in a second machining engagement”, and further indicates that the second movement path is defined by “changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement”.  Thus, the claim indicates that the second relative movement (re the second machining process) is carried out in the claimed “second machining engagement”, and indicates that the change from the first machining engagement (of the claimed “first machining process”) to the “second machining engagement” occurs by “changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing”.  However, the claim also indicates that the change from the first machining engagement to the second machining engagement is “counteracted” by a “change from said first relative movement” (claimed as the first relative movement between the machining tool and the toothing in the first machining engagement, i.e., a movement re the “first machining engagement”) “to the second relative movement” (claimed as the second relative movement between the machining tool and the toothing in the second machining engagement, i.e., a movement re the “second machining engagement”).  Thus, it appears that the claim is indicating that a change from the first machining engagement/first relative movement to the second machining engagement/second relative movement is somehow “counteracted” by a change from the first relative movement to the second relative movement, i.e., that a change from the first relative movement to the second relative movement is “counteracted” by itself.  Such is unclear.  It is unclear how many and what movements are intended to be recited.  Additionally, in the penultimate line of claim 20, it is unclear as claimed with respect to what the change from the first relative movement to the second relative movement is to be considered to be “additionally” carried out, i.e., “additional” to what?  
All that being said, as such is best understood in view of the rejections under 35 USC 112(a) and (b), it is noted that it appears that JP ‘020 teaches the limitation “said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to said second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”, noting that the change in machining engagement (from the first machining engagement to the second machining engagement) re the aforedescribed second machining process is a change in the relative movement relative to that of the aforedescribed first machining process, noting that the aforedescribed first machining process is carried out entirely at machining amount r1, whereas the aforedescribed second machining process is carried out by executing a gradual change from r1 to r2 as the cutter 1 moves “axially” from z3 to z2.  See Figure 4c, the upper two figures thereof, as well as Figures 4a and b, Figures 1a-b, and paragraphs 0032-0033, for example.
	Applicant additionally indicates that “[Even if the change from r1→r2 is seen as moving the tool center away from the toothing, JP ‘020 provides nothing to counteract the r1→r2 movement to maintain the desired tooth flank geometry” and “[I]t is only with another machining pass at t4 is the desired tooth flank geometry produced”.  The pass at time t4 is not relevant to the present claim language.  The change from r1 to r2 does indeed move the tool center away from the toothing.  Additionally, the unclear “counteract” language of independent claim 20 is considered to be met by JP ‘020, as best understood in view of the rejections under 35 USC 112(a) and (b), as described above.  
	Additionally, Applicant has asserted the following re JP ‘020:
In the invention, the first machining process comprises axial feed over a first portion of the width of the tooth flank. In the second machining process, the remaining portion of the tooth flank width is machined by (1) moving the tool center away from the toothing (movement X in Figure 3) which changes the machining engagement, and (2) a counteracting movement (movement Y in Figure 3) that is different than axial feed but which enables the tooth flank surface geometry to be maintained consistent with the tooth surface produced by the axial feed of the first machining process. JP '020 utilizes only axial feed for the entire tooth width (from side 10b to side 10c) to produce a finished tooth flank surface. Note the downward arrows at t1 and at t4. The motion arrows at t2 and t3 are only for the purposes of removing burr B.

	Applicant’s characterization of the feed “only” being axial in the JP ‘020 reference is inaccurate, noting the movement of the tool from depth r1 to r2 as the tool 1 is fed from time t1 to time t2 (re the upper two figures of Figure 4c).  Regarding the statement that “the motion arrows at t2 and t3 are only for the purposes of removing burr B”, the assessment of the accuracy of such aside for the moment, it is noted that the motion arrow in the upper right figure of Figure 4c depicts the movement of cutter 1 as it is moved from Z3 to Z3 (while changing from depth r1 to depth r2), which movement is sufficient to meet the “second relative movement” in which the distance of the tool center from the axis of rotation of the toothing is changed, re the second machining process as recited in claim 20.  As to the arguments about “counteracting movement”, it is noted that no claim language that clearly recites any additional “counteracting movement” has been provided, noting that as claimed, claim 20 merely states “a second machining process wherein said predefined flank geometry is produced along a further portion of said full width, said second machining process comprising carrying out a second relative movement between the machining tool and the toothing in a second machining engagement according to the movement control of the machining tool and the toothing, the movement control defining a second movement path of the machining tool with respect to the axis of rotation of the toothing by changing the distance of the tool center from the axis of rotation of the toothing relative to said first movement path so as to move the tool center away from the toothing thereby resulting in changing the first machining engagement to the second machining engagement, said change from the first machining engagement to the second machining engagement being counteracted by a change from said first relative movement to said second relative movement, the change from said first relative movement to the second relative movement being additionally carried out relative to the movement control of the first machining process by the movement control of the second machining process”.  The lack of clarity with such has been addressed in detail above, and attention is directed to the previous discussion regarding such, as well as to the above detailed discussion of such in the rejection of claim 20 under 35 USC 112(a) and (b).  In any event, it is noted that the features upon which applicant relies (i.e., some apparently additional movement that somehow differs from those taught by JP ‘020) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That said, when contemplating future amendments, care should be taken to make sure that support in the specification as originally filed exists for whatever changes in this regard are being considered.
Additionally, on page 12 of the reply filed 9/6/2022, Applicant has asserted the following:
The undesired effects of overtravel are minimized or eliminated by the present invention. See page 3, line 8 to page 4, line 15. No such beneficial effect is disclosed by, nor evident from, JP '020.

	However, the relevance of such statements to the present claim language is unclear.  JP ‘020 teaches the present claim language of independent claim 20, and is not required to teach any beneficial effects of minimizing or eliminating overtravel or undesired effects thereof in order to anticipate the present claim language.   
In view of the arguments on page 12 of the 9/6/2022 reply, Applicant thus (on page 12, last paragraph, of the 9/6/2022 reply) requests withdrawal of the rejections of claims 1-8, 10-12, 16, 17, and 19.  However, such arguments are not persuasive, for the reasoning discussed above, and the rejections set forth in this Office Action stand.
Likewise, regarding the rejection of claims 9 and 18 as being anticipated by, or in the alternative, obvious over, JP ‘020, and regarding the rejection of claim 13 as being anticipated by JP ‘020, or in the alternative, as being obvious over JP ‘020 in view of JP 01-159126, Applicant has indicated (on page 13 of the 9/6/2022 reply) that the previous remarks/arguments are referred to and repeated.  Likewise, attention is directed to the above responses to those remarks/arguments, and the aforementioned claim rejections remain. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
November 16, 2022